—In an action, inter alia, for an injunction requiring the defendant North Fork Bank & Trust Co. to file and pay certain tax items, the plaintiff appeals from (1) so much of an order of the Supreme Court, Nassau County (Cohalan, J.), dated October 7, 1991, as granted the motion of the defendant bank to dismiss the complaint insofar as asserted against it; and (2) a judgment of the same court, entered December 19, 1991, which dismissed the complaint insofar as asserted against the defendant bank.
Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
*440Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
The Supreme Court properly dismissed the plaintiffs first cause of action for injunctive relief against the defendant North Fork Bank & Trust Company, since the defendant bank never had an obligation to pay the State transfer tax on a 1987 sale of real property (see, Tax Law §§ 1441, 1442 [a]).
The plaintiffs remaining contentions are without merit. Balletta, J. P., Rosenblatt, Ritter and Friedmann, JJ., concur.